DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-23 are pending.
Applicant’s arguments in the Remarks filed on 02/02/2021, with respect to claim 1 and 18 have been fully considered and are persuasive.  The rejections of claims 1-10 and 18-23 has been withdrawn and the claims are allowed. 
Applicant’s arguments with respect to claims 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 1-10 and 18-23 are allowed.
The statement of reasons for the indication of allowable subject matter are according to the persuasive arguments of the Applicant.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US2016/0323653) in view of Kirsche (US 2008/0118230).
	Regarding claim 11, Chen discloses a method comprising:
receiving, by a computing device, a pausing request to pause playback of a content item (step 405 and 505 in Figures 4 and 5 respectively; ¶ [0051] and ¶ [0057]);
based on the pausing request: pausing recording of the content item in a local buffer associated with the computing device; and sending, to a server that is remote from the computing device, a buffering request for generation of a remote pause buffer associated with the content item (¶ [0035]-[0037], ¶ [0041], ¶ [0052]-[0053], ¶ [0059]-[0060] for in response to pause request, sending termination request of a current stream 
based on receiving a playback request for the content item, causing playback of the content item from one or more of the remote pause buffer or the local buffer (¶ [0041], ¶ [0054]-[0056] and ¶ [0065] for in response to resume playback of content, playback the content from cached buffer or from a remote source).
Chen is silent about after receiving an indication that content in the remote pause buffer satisfies a threshold, restarting recording of additional content of the content item in the local buffer.
Kirsche discloses after receiving an indication that content in the pause buffer satisfies a threshold associated with the pause buffer, recording additional content of the service in a local buffer associated with the computing device (¶ [0028]-[0031] and ¶ [0036]-[0042]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen system with the teaching of Kirsche, so to provide a first-in-first-out limited storage capacity of temporary pause buffer as a matter of designed choices.

	Regarding claim 13, Chen in view of Kirsche discloses the method as discussed in the rejection of claim 11. The combined system further discloses after determining that content stored in the local buffer reaches a threshold associated with the local buffer, automatically resuming the playback of the content item (taught by Kirsche; ¶ [0028]-[0031] and ¶ [0036]-[0042]).



	Regarding claim 17, Chen in view of Kirsche discloses the method as discussed in the rejection of claim 11. The combined system further discloses before the receiving the pausing request, recording the content item in the local buffer (taught by Chen; ¶ [0031]).

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US2016/0323653) in view of Kirsche (US 2008/0118230) as applied to claim 11 above, and further in view of Rothschild et al (US 2014/0237522).
Regarding claim 12, Chen in view of Kirsche discloses the method as discussed in the rejection of claim 11. The combined system is silent about while the playback of the content item is paused, downloading independent frames included in the content item; outputting, based on the playback request and independent frames, data indicating thumbnail images for display; receiving data indicating a selection of one of the thumbnail images; and starting the delayed presentation of the content item from 
Rothschild discloses while the playback of the content item is paused, downloading independent frames included in the content item; outputting, based on the playback request and independent frames, data indicating thumbnail images for display; receiving data indicating a selection of one of the thumbnail images; and starting the delayed presentation of the content item from content associated with an independent frame, among the independent frames, corresponding to the one of the thumbnail images (¶ [0147]-[0148]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen in view of Kirsche system with the teaching of Rothschild, so to provide an alternative way of pre-feeding content to user device during the playback of content being pause as a matter of engineering choices.

	Regarding claim 15, Chen in view of Kirsche discloses the method as discussed in the rejection of claim 11. The combined system is silent about causing, based on a request for changing to another content item, the server to release a resource of the remote pause buffer.
Rothschild discloses causing, based on a request for changing to another content item, the server to release a resource of the remote pause buffer (¶ [0065]-[0066]).


Regarding claim 16, Chen in view of Kirsche discloses the method as discussed in the rejection of claim 11. The combined system is silent causing, based on data indicating one or more of a power cycle of the computing device or a content player application termination, the server to release a resource of the remote pause buffer.
Rothschild discloses causing, based on data indicating one or more of a power cycle of the computing device or a content player application termination, the server to release a resource of the remote pause buffer (¶ [0066]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen in view of Kirsche system with the teaching of Rothschild, so to enable managing resource as needed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421